             Case 4:18-cr-00362-JM Document 31 Filed 10/15/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                 4:18-CR-00362-JM

BRIAN KINCADE

                                            ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc.

No. 30) is DENIED.

I.     BACKGROUND

       On March 5, 2019, Defendant pled guilty to being a felon in possession of a firearm, and

was sentenced to 120 months in prison.1 On October 16, 2019, his sentence was reduced to 90

months.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4


       1
           Doc. Nos. 21, 24.
       2
           Doc. No. 28.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).

                                                1
           Case 4:18-cr-00362-JM Document 31 Filed 10/15/20 Page 2 of 3




Defendant has provided neither argument nor evidence that he has requested relief from the

warden and exhausted his administrative remedies. Accordingly, this Court lacks jurisdiction.

       Even if this Court had jurisdiction, the request would be denied. In support of his motion,

Defendant asserts that he has heart issues, which put him at higher risk of suffering from

COVID-19. First, heart issues are not “extraordinary and compelling” reasons to support

Defendant’s release. Although the First Step Act did not define this phrase, it defers to the

United States Sentencing Guidelines, which does set out examples.5 Defendant’s health

condition is not listed. Defendant has not shown that his health conditions are severe enough to

prevent him from independently functioning within the prison. He also has provided neither

argument nor evidence that his health conditions are unable to be controlled with medication.

Second, “fear of contracting COVID-19 or of experiencing more intense symptoms than the

average person are not extraordinary or compelling enough reasons for release.”6 Third,

Defendant is 51 years old and has served less than 35% of his sentence, which means he does not

meet the age and minimum served-time requirements under the Guidelines.




       5
         Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant’s minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
       6
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).

                                                 2
           Case 4:18-cr-00362-JM Document 31 Filed 10/15/20 Page 3 of 3




       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the § 3553(a) factors – specifically, protecting the public from

additional crimes by Defendant and reflecting the severity of the offense.

       Defendant has 27 prior convictions. In fact, Defendant committed the instant offense

while on supervision for a prior conviction.

       The severity of the instant offense must also be considered. On March 14, 2018, law

enforcement learned that Defendant, who had several outstanding felony warrants was staying at

a hotel in Little Rock. When they arrested him, they found a defaced .380 caliber handgun that

was loaded, a digital scale, a syringe, 1.1972 grams of methamphetamine, and 11 hydromorphone

tablets. Defendant also admitted that he was selling large amounts of methamphetamine.

                                         CONCLUSION

       For the reasons stated, Defendant’s Motion for Compassionate Release (Doc. No. 30) is

DENIED.

       IT IS SO ORDERED, this 15 day of October, 2020.




                                                     UNITED STATES DISTRICT JUDGE




                                                 3
